








RESTRUCTURING AGREEMENT




THIS RESTRUCTURING AGREEMENT (the “Agreement”) is made this 29th day of July,
2015, (“Effective Date”) by and among Northern Comstock LLC (“Northern
Comstock”) and Comstock Mining Inc., as a member of Northern Comstock (“Comstock
Mining”), DWC Resources Inc., as a member of Northern Comstock (“DWC”), The
InterGroup Corporation, a shareholder of Comstock Mining (“InterGroup”), Santa
Fe Financial Corporation, a shareholder of Comstock Mining and subsidiary of
InterGroup (“Santa Fe”), Portsmouth Square, Inc., a shareholder of Comstock
Mining and subsidiary of Santa Fe (“Portsmouth”), and John V. Winfield, as a
member and manager of Northern Comstock (“Winfield,” and together with Northern
Comstock, Comstock Mining, DWC, InterGroup, Portsmouth and Sante Fe, the
“Parties”).


WHEREAS, Northern Comstock, InterGroup, Santa Fe, Portsmouth and Winfield are
holders of outstanding shares of 7 ½% Series A-1 Convertible Preferred Stock of
Comstock Mining (“Series A-1”); and


WHEREAS, Comstock Mining has also issued and outstanding shares of 7 ½% Series
A-2 Convertible Preferred Stock (“Series A-2”) and 7 ½% Series B Convertible
Preferred Stock (“Series B,” and together with the Series A-1 and Series A-2,
the “Shares”); and


WHEREAS, the rights of the holders of the Shares are governed by the
certificates of designation of rights, preferences, rights and limitations filed
with the Secretary of State of the State of Nevada on or about October 20, 2010
(the “Charters”); and


WHEREAS, on October 19, 2010, Comstock Mining entered into an operating
agreement (the “Operating Agreement”) to form Northern Comstock with Winfield
and DWC, pursuant to which Comstock Mining obtained rights relating to certain
property formerly owned by DWC in Storey County, Nevada (the “DWC Property”) and
two groups of properties formerly leased by Winfield in Storey County, Nevada
from the Sutro Tunnel Company (the “Sutro Property”) and Virginia City Ventures
(the “VCV Property,” and together with the DWC Property and the Sutro Property,
the “Land”) in exchange for annual capital contributions in the amount of
$862,500, in the form of Series A-1 or cash that on each anniversary of the
Operating Agreement, up to and including the thirty-ninth (39th) anniversary, of
which thirty-six (36) installments valued at $31.05 million remain to be paid;
and


WHEREAS, in order to: (i) create a simpler, more efficient, effective and liquid
capital structure for Comstock Mining, that is more typical of similar
companies, more attractive to value investors and better positioned to enhance
the value of Comstock Mining for all shareholders; (ii) to reduce the remaining
obligations of Comstock Mining under the Operating Agreement; (iii) eliminate
the additional dilution caused by dividends payable on the Shares; (iv)
strengthen Comstock Mining’s balance sheet; (v) enhance the overall quality of
governance by increasing the industry experience, increasing the number of
independent Board members, eliminating the special voting and representation
rights associated with the Series A-1; and (vi) position Comstock Mining to
capitalize on near term industry and business opportunities; Comstock Mining has
determined to: (x) propose a revision to the Charters that would cause all
outstanding Shares to automatically convert (the “Conversion”) into $0.000666
par value, per share, common stock of Comstock Mining (the “Common Stock”) at
the Conversion Price set forth in Section 6(d) of the Charters; (y) eliminate
the special voting rights and Board representation rights associated with the
Series A-1; and (z) reduce Comstock Mining's remaining capital contributions
under the Operating Agreement and, under certain circumstances, permit the form
of such capital contributions to include contributions made in the form of
common shares, $0.000666 par value, per share ("Common Shares"), of Comstock
Mining, subject to the terms and conditions hereof; and


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, and for the mutual promises hereinafter set
forth, the Parties agree as follows:






--------------------------------------------------------------------------------




1.
Consent to Conversion. Each of Northern Comstock, InterGroup, Santa Fe,
Portsmouth, DWC and Winfield hereby agrees to execute and deliver a consent to
the Conversion, substantially in the form attached hereto as Exhibit A attached
hereto. Each of Northern Comstock, InterGroup, Santa Fe, Portsmouth, DWC and
Winfield hereby agrees and acknowledges that after giving effect to the
Conversion, the Winfield Group (as defined in the Charters) shall have no
further special voting rights or Board representation rights.



2.
Amendments Related to the Land. Each of DWC, Winfield and Comstock Mining agrees
to execute and deliver the First Amendment to the Operating Agreement in the
form attached hereto as Exhibit B (the "Amendment"). The obligation of DWC,
Winfield and Comstock Mining to enter into the Amendment shall be conditioned on
the receipt of the requisite approval of the Conversion.



3.
Entire Agreement. This Agreement together with any exhibits or attachments
contains all of the terms and provisions of the Parties’ agreement and
supersedes all other agreements or understandings between the Parties. Any prior
or contemporaneous agreements, promises, negotiations or representations, either
oral or written, relating to the subject matter of this Agreement, not expressly
set forth herein, are of no force.



4.
Successors and Assigns. Each of the Parties hereby agrees that this Agreement
shall be binding upon them and upon their respective agents, employees, heirs,
executors, administrators, successors in interest and assigns.





5.
Governing Law; Forum Selection. This Agreement shall be governed by the laws of
the State of Nevada without regard to any choice of law provisions. Any
controversy, claim or dispute of whatever nature arising between the parties,
including those arising out of or relating to any agreement between the parties
or the breach, termination, enforceability, scope or validity thereof, whether
such claim existed prior to or arises on or after the Effective Date, shall be
adjudicated in a state or federal court in the City of New York, in the State of
New York, USA. The prevailing party in such dispute shall be entitled to recover
all reasonable fees and expenses including, without limitation, reasonable
attorneys’ fees and expenses incurred in connection therewith.



[Remainder of page intentionally blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.




By: /s/ John V. Winfield
Name: John V. Winfield






NORTHERN COMSTOCK LLC


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Manager




THE INTERGROUP CORPORATION


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Chairman




PORTSMOUTH SQUARE, INC.


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Chairman




SANTA FE FINANCIAL CORPORATION


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Chairman




DWC RESOURCES, INC.


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Chairman


COMSTOCK MINING INC.


By: /s/ Corrado De Gasperis
Name: Corrado De Gasperis    
Title: Chief Executive Officer








--------------------------------------------------------------------------------




Exhibit A


Form of Conversion Consent




--------------------------------------------------------------------------------




[logo1.jpg]


Notice of Proposed Amendments and Consent Solicitation
COMSTOCK MINING INC.
P.O. Box 1118
Virginia City, NV 89440


You are receiving this notice because you are a holder of outstanding shares of
7 ½% Series A-1 Convertible Preferred Stock (“Series A-1”), 7 ½% Series A-2
Convertible Preferred Stock (“Series A-2”) and/or 7 ½% Series B Convertible
Preferred Stock (“Series B,” and together with the Series A-1 and Series A-2,
the “Shares”) issued by Comstock Mining Inc. (the “Company”).
Your rights as a holder of the Shares are governed by the certificates of
designation of rights, preferences, rights and limitations filed with the
Secretary of State of the State of Nevada on or about October 20, 2010 (the
“Charters”).
In order to simplify the Company’s capital structure and achieve other strategic
objectives of the Company (as more fully described below), the Company has
determined to propose a revision to the Charters that would cause all
outstanding Shares to automatically convert into $0.000666 par value, per share,
common stock of the Company (the “Common Stock”) at the Conversion Price set
forth in Section 6(d) of the Charters.
In connection with the proposed amendments to the Charters, the Company has
determined to make a one-time payment of 127 shares of Common Stock per Share
converted. All shares of Common Stock will be delivered by the same method that
dividend share payments are presently made.
Consistent with its intentions to simplify the capital structure, the Company
has entered into a Restructuring Agreement (the “Restructuring Agreement”) on
July 29, 2015, with Northern Comstock LLC (“Northern Comstock”), the members of
Northern Comstock and other entities affiliated with our Chairman and largest
shareholder, John V. Winfield. Pursuant to the Restructuring Agreement, the
Company’s shareholders party thereto agreed to consent to the proposed
amendments to the Charters thereby eliminating the special voting rights and
Board representation rights associated with the Series A-1 and the Company and
the other members of Northern Comstock have agreed to amend the terms of the
operating agreement for Northern Comstock (the "Operating Agreement") to reduce
the Company's remaining capital contributions and, under certain circumstances,
permit such capital contributions to be made in the form of Common Stock. The
foregoing description of the Restructuring Agreement does not purport to be
complete and is qualified in its entirety by the full text of the Restructuring
Agreement, which is filed as Exhibit 10.1 to the Company’s Current Report on
Form 8-K filed with the Securities Exchange Commission on July 29, 2015, and is
incorporated herein by reference.
The purpose and strategic objectives of the revisions to the Charters and the
amendments to the Operating Agreement are to : (i) create a simpler, more
efficient, effective and liquid capital structure for the Company, that is more
typical of similar companies, more attractive to value investors and better
positioned to enhance the value of the Company for all shareholders; (ii) reduce
the Company's remaining obligations under the Operating Agreement; (iii)
eliminate the dilution caused by dividends payable on the Shares; (iv)
strengthen the Company’s balance sheet; (v) enhance the overall quality of
governance by




--------------------------------------------------------------------------------




increasing the industry experience, enhancing the independence of all Board
members, eliminating the special voting and representation rights associated
with the Series A-1; and (vi) position the Company to capitalize on near term
industry and business opportunities.
Pursuant to Section 8(a)(vi) of the Charters, the affirmative vote of the
holders of a majority of the then outstanding Shares (which shall, as long as
the Winfield Group (as defined in the Charters) still holds at least 25% of the
Shares that were originally issued, include the Winfield Group) is required to
amend the Company’s certificate of incorporation, by-laws or the certificate of
designation of any of the Shares in any manner that materially affects any of
the rights, preferences or privileges of the holders of such Shares. A majority
of the holders of the Shares, including the Winfield Group, have indicated their
intention to authorize the amendments described in this notice.
In order to revise the Charters to cause all outstanding Shares to automatically
convert into Common Stock at the Conversion Price set forth in Section 6(d) of
the Charters, the Section 6(b) of each of the Charters shall be amended and
restated as follows:
“Automatic Conversion. Notwithstanding any provision contained herein to the
contrary, if: (i) the Corporation shall have received written authorization from
the holders of a majority of the then outstanding Parity Securities (including
the Winfield Group) to amend this Certificate of Designation; and (ii) the
Corporation shall have provided instructions to its transfer agent to deliver a
special dividend of 127 shares of Common Stock per share of the Parity
Securities to each holder thereof, then all outstanding shares of Parity
Securities shall automatically be converted into shares of Common Stock, based
on the then-effective Conversion Price. Each Holder shall deliver the
certificate(s) representing all of its shares of Parity Securities to the
Corporation in accordance with a letter of transmittal or other instructions
provided by the Corporation. Shares of Parity Securities converted into Common
Stock pursuant to this Section 6(b) shall be canceled and shall not be reissued.
Not later than ten (10) Trading Days after receipt of each Holder’s shares of
Parity Securities, the Corporation shall deliver, or cause to be delivered, to
the converting Holder a certificate or certificates representing the Conversion
Shares which shall be free of restrictive legends and trading restrictions or,
if an account is designated by such Holder, Conversion Shares delivered
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.”
The revision to the Charters, described above, will be approved by written
consent if holders holding a majority of the Shares submit written consents in
favor of such actions on or prior to August 26, 2015. There will be no
shareholders’ meeting to vote, and instead the Company is requesting that you
fill out and return the consent card attached to this notice to indicate your
vote with respect to such revisions.
Consents will be tabulated by the Company. The enclosed consent, if executed and
returned, will be counted as set forth as directed in the consent. YOUR CONSENT
IS IRREVOCABLE.
There are no rights of appraisal or similar rights of dissenters with respect to
the matter to be voted upon pursuant to this consent solicitation.
By the order of the Board of Directors
 
/s/ Corrado De Gasperis
Corrado De Gasperis
President, CEO and Director
Virginia City, Nevada
July 29, 2015




--------------------------------------------------------------------------------




 
PLEASE BE ASSURED THAT YOUR CONSENT IS IMPORTANT. TO ENSURE THAT YOUR CONSENT
WILL BE COUNTED TOWARD THE NUMBER OF SHARES NECESSARY FOR MAJORITY CONSENT,
PLEASE SIGN THE ENCLOSED CONSENT FORM AND RETURN TO THE COMPANY VIA THE
INSTRUCTIONS SET FORTH ON THE CONSENT FORM NO LATER THAN AUGUST 26, 2015.




--------------------------------------------------------------------------------




COMSTOCK MINING INC.
P.O. Box 1118
Virginia City, Nevada 89440


CONSENT CARD FOR
THE WRITTEN CONSENT IN LIEU OF A
SPECIAL MEETING OF PREFERRED STOCKHOLDERS OF
COMSTOCK MINING INC.


The undersigned, a preferred stockholder of Comstock Mining Inc., a Nevada
corporation (the “Corporation”), do hereby consent to the implementation of the
following resolutions, in lieu of a special Meeting of the Shareholders of the
Corporation, to have the same full force and effect as if passed at a special
meeting of the preferred stockholders of the Corporation. To either consent, not
consent or abstain on the issue, please fill out the Consent Card and return it
to the Corporation pursuant to the instructions set forth. Note that you must
indicate your approval/disapproval/abstention for the matter to be passed upon
by only checking ONE box. If you do not check a box or do not sign and return
this Consent Card, your shares will not be voted FOR the resolutions.
 
Please fill out and sign this card promptly and return to the Corporation via
regular mail at P.O. Box 1118, Virginia City, Nevada 89440, Attention: Investor
Relations or via email at shipley@comstockmining.com.


Proposed Resolutions:


IT IS RESOLVED, that Section 6(b) of each Certificate of Designations of
Preferences, Rights and Limitations, filed with the Secretary of State of the
State of Nevada on or about October 20, 2010, as an amendment to Articles of
Incorporation of the Corporation is hereby amended to read as follows:


“Automatic Conversion. Notwithstanding any provision contained herein to the
contrary, if: (i) the Corporation shall have received written authorization from
the holders of a majority of the then outstanding Parity Securities (including
the Winfield Group) to amend this Certificate of Designation; and (ii) the
Corporation shall have provided instructions to its transfer agent to deliver a
special dividend of 127 shares of Common Stock per share of the Parity
Securities to each holder thereof, then all outstanding shares of Parity
Securities shall automatically be converted into shares of Common Stock, based
on the then-effective Conversion Price. Each Holder shall deliver the
certificate(s) representing all of its shares of Parity Securities to the
Corporation in accordance with a letter of transmittal or other instructions
provided by the Corporation. Shares of Parity Securities converted into Common
Stock pursuant to this Section 6(b) shall be canceled and shall not be reissued.
Not later than ten (10) Trading Days after receipt of each Holder’s shares of
Parity Securities, the Corporation shall deliver, or cause to be delivered, to
the converting Holder a certificate or certificates representing the Conversion
Shares which shall be free of restrictive legends and trading restrictions or,
if an account is designated by such Holder, Conversion Shares delivered
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.”
FURTHER IT IS RESOLVED, that the officers of the Corporation hereby are, and
each of them hereby is, authorized to execute and deliver any documents and take
any actions necessary to comply with the terms




--------------------------------------------------------------------------------




and intent of the foregoing resolution and to consummate the transactions
contemplated thereby. This consent may be executed in counterparts all of which
taken together shall constitute one original consent.
Indicate vote by checkmark below:
Yes
No
Abstain
□
□
□



IN WITNESS WHEREOF, the undersigned have executed this Written Consent as of
this __ day of ______________, 2015.
  
Signature
 
Name of Stockholder
 
Title (if applicable)
 
Address City, State, Zip Code, Country (for cash payment)
 
E Mail Address
 
Telephone Number
 
Number of Preferred Shares Owned
 
Custodian Account Information for Conversion Shares (if shares are to be
delivered electronically)
 







--------------------------------------------------------------------------------




Exhibit B


Form of First Amendment to Operating Agreement




--------------------------------------------------------------------------------




Northern Comstock LLC
FIRST AMENDMENT TO THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT
FIRST AMENDMENT TO THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT dated as of
[_], 2015 among the undersigned signatories hereto.
W I T N E S S E T H:
WHEREAS, a Certificate of Formation was filed with the Secretary of State of the
State of Nevada for the purpose of forming the limited liability company
governed hereby under Chapter 86 of the Nevada Revised Statutes Act and such
Certificate of Formation became effective; and
WHEREAS, the name of such limited liability company is Northern Comstock LLC;
and
WHEREAS, the undersigned constitute all of the members of such limited liability
company and executed and delivered that certain limited liability company
operating agreement dated as of October 19, 2010 to govern the affairs of such
limited liability company (the “Original Agreement”), which the undersigned
hereby desire to amend certain provisions of the Original Agreement.
NOW, THEREFORE, in consideration of the premises, representations and warranties
and the mutual covenants and set forth herein and other good, valuable and
sufficient consideration, the receipt of which is hereby acknowledged, the
undersigned, intending to be legally bound, hereby agree as follows:
Section 1. Amendments to Section 3.1. Section 3.1 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"3.1 Previous Capital Contributions. Prior to the date hereof, each of the
Initial Members have contributed the real property rights or capital stock to
the capital of the Company as set forth on Schedule A opposite its name in
consideration for its Ownership Interest."
Section 2. Amendments to Section 3.2. Section 3.2 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"3.2 Additional Capital Contributions.
(a)
Subject to Section 3.2(b), Comstock Mining shall make cash Capital Contributions
to the Company in the amount and on the dates indicated on the table set forth
below.





--------------------------------------------------------------------------------




Capital Contribution Amount
Capital Contribution Date
$812,500
August 28, 2016
$812,500
August 28, 2017
$812,500
August 28, 2018
$812,500
August 29, 2019
$812,500
August 28, 2020
$812,500
August 28, 2021
$812,500
August 28, 2022
$812,500
August 28, 2023
$812,500
August 28, 2024
$812,500
August 28, 2025
$812,500
August 28, 2026
$812,500
August 28, 2027



(b)
Notwithstanding Section 3.2(a), at any time that Comstock Mining’s cash and cash
equivalents are less than Twelve Million Five Hundred Thousand Dollars
($12,500,000) (such occurrence, a “Liquidity Threshold Event”), then Comstock
Mining shall notify the Company that a Liquidity Threshold Event has occurred
and at any time that a Liquidity Threshold Event has occurred and is occurring,
Comstock Mining shall have the option in its discretion to make any accelerated
Capital Contributions in the form of shares of $0.000666 par value, per share
common stock, of Comstock Mining ("Common Stock"), the number of shares to be
calculated by dividing the amount of the Capital Contribution to be made, by the
closing price of the Common Stock on its primary trading market on the date
prior to such Capital Contribution. Notwithstanding Section 3.2(a), at the
initial time that Comstock Mining’s cash and cash equivalents are greater than
Twelve Million Five Hundred Thousand Dollars ($12,500,000) (such occurrence, a
“Liquidity Surplus Event”), then Comstock Mining shall notify the Company that a
Liquidity Surplus Event has occurred and within five (5) business days of
delivering such notice, Comstock Mining agrees to make a one-time payment equal
to One Million Six Hundred Twenty Five Thousand ($1,625,000), with such Capital
Contribution being applied against the scheduled Capital Contributions in
reverse order. For the sake of clarity, the right such Capital Contribution is a
one-time right. Notwithstanding Section 3.2(a), Comstock Mining shall have the
option to prepay such Capital Contributions from time to time or at any time
without any penalty. Notwithstanding Section 3.2(a), to the extent production
has commenced on DWC Property or Leased Property, then Comstock Mining agrees to
accelerate Capital Contributions by making accelerated payments (the amount of
the accelerated payment is determined as equal to 3% of Net Smelter Returns with
respect to the ore producing Property, with such Capital Contributions being
applied against the scheduled Capital Contributions in reverse order. For
purposes of clarity, this is not an additional payment nor a royalty payment,
but a mechanism to accelerate and prepay the existing capital obligation without
interest or penalty. Except as provided in this Section 3.2, no Member shall be
permitted to make any additional Capital Contributions to the Company without
the prior written consent of all Members."

Section 3. Amendments to Section 5.1(a). Section 5.1(a) is hereby amended and
restated in its entirety as follows:




--------------------------------------------------------------------------------




"5.1 Allocations of Net Income and Net Losses.
"(a) Subject to Section 5.1(b), the Net Income and Net Losses of the Company for
each Fiscal Year will be allocated to Comstock Mining."
Section 4. Amendments to Section 5.2. Section 5.2 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"5.2 Distributions; Record Dates.
(a) To the extent the Company holds Common Stock, and subject to Section 5.3,
the Company shall make:
(i) to DWC on October 20, 2016 and on each anniversary of such date thereafter
(each such date a “Yearly Distribution Date”), a distribution of fifty-eight
percent (58%) of shares of Common Stock then held by the Company; provided, that
prior to October 20, 2025, the Company shall not make such distribution unless
DWC shall deliver written notice to the Company at least sixty (60) days prior
to such Yearly Distribution Date requesting that such shares be distributed; and
(ii) to Winfield on each Yearly Distribution Date, a distribution of forty-two
percent (42%) of shares of Common Stock then held by the Company; provided, that
prior to October 20, 2025, the Company shall not make such distribution unless
Winfield shall deliver written notice to the Company at least sixty (60) days
prior to such Yearly Distribution Date requesting that such shares be
distributed.
(b) For as long as the Company shall exist, the Company shall make to Comstock
Mining (or its permitted Assigns), a distribution of the cash flows on the
Minerals Produced from the DWC Property and the Sutro Property and all cash
flows on the Minerals Produced from the VCV Property.
Distributions made pursuant to Section 5.2(b) shall be made no later than thirty
(30) days after receipt of payment from the smelter or other purchaser;
provided, that upon request by Comstock Mining (or its respective Assigns), the
Company shall give a written instruction to the smelter, refinery or other
purchaser that such distributions are to be paid directly to Comstock Mining (or
its Assigns) from the sums payable to the Company. If Comstock Mining shall
Assign less than all of its Ownership Interests to another Person in accordance
with this Agreement, distributions made pursuant to Section 5.2(b) shall be
prorated between or among Comstock Mining and its Assign(s) in proportion to the
respective Capital Accounts of Comstock Mining and its Assign(s) (or as
otherwise agreed to by Comstock Mining and its Assigns). All payments shall be
accompanied by a statement explaining the manner in which the payment was
calculated, including a determination of weights and values of the Minerals
Produced.
(c) Except as provided in Section 5.2(b) or Article 10, without the prior
written consent of each Member, the Company shall not be permitted, and none of
the Manager(s), any Managing Director or any other Person shall cause the
Company, to make any distributions of cash or any other property of the Company
to the Members except for distributions in the form of Common Stock or cash. To
the extent deemed to be necessary or appropriate by the Manager, the Manager may
fix a record date for the determination of Members entitled to receive any such
distribution."




--------------------------------------------------------------------------------




Section 5. Insertion of New Section 5.5. The following new Section 5.5 is hereby
inserted in its entirety as follows:
"5.5 Special Redemption Right. Commencing on August 28, 2027 (or the date of
Comstock Mining’s last capital contribution pursuant to Section 3.2(a), if
earlier) and thereafter, in exchange for a one-time payment of one-thousand
dollars ($1,000), the Company shall have the right, but not the obligation, to
redeem all of the then owned Ownership Interests of each of Winfield and DWC at
any time.
IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the day and year first above written.


 
 
 
 
 
 
 
 
 
 
 
COMSTOCK MINING INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Corrado De Gasperis
 
 
 
 
 
 
Name: Corrado De Gasperis
Title: Chief Executive Officer



 
 
 
 
 
 
 
 
 
 
 
DWC RESOURCES, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ John V. Winfield
 
 
 
 
 
 
Name: John V. Winfield
Title: Chairman



 
 
 
 
 
 
/s/ John V. Winfield
 
 
 
 
JOHN V. WINFIELD





















    








--------------------------------------------------------------------------------




SCHEDULE A


Capital Contribution Table


Member                        Contribution


DWC Resources, Inc.
The property described in Exhibit A contributed on October 19, 2010. (Fair
Market Value = $7,656,000)



John V. Winfield
The rights of the “Lessee” under the Leases attached hereto as Exhibit B and
Exhibit C contributed on October 19, 2010. (Fair Market Value = $5,544,000)



Comstock Mining Inc.
3,450 shares of 7 ½% Series A-1 Convertible Preferred Stock contributed in four
increments on October 20, 2010, October 20, 2011, October 20, 2012 and October
20, 2013. (Fair Market Value = $3,450,000)

    
    
 








